Citation Nr: 1531573	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for tension headaches, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1982 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

In July 2015 correspondence, the Veteran's representative waived RO consideration of all evidence, to include VA clinical records, received by VA after the August 2013 Statement of the Case; thus, a remand for RO consideration of such evidence is not warranted. 


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that, prior to February 2014, the Veteran had headaches with characteristic prostrating attacks averaging one in two months over the last several months.

2.  The most probative evidence of record is against a finding that the Veteran has had headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. 

3.  The most probative evidence of record is against a finding that the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for 10 percent rating, and no higher, from February 6, 2014, and no earlier, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2010.

The duty to assist has also been met.  The claims file includes medical records, employment records, and lay statements in support of the Veteran's claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in 2010 and 2012.  The Board finds that the Veteran has been afforded adequate VA examinations as the reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that another VA examination would cause unnecessary delay in adjudication of the Veteran's claim.  In the case of a headache disability, a VA examination report would be based on the Veteran's reported symptoms.  The Veteran is competent to report his symptoms such as pain, nausea, and sensitivity to light and/or sound.  Thus, a remand for a VA examiner to dictate the Veteran's reported symptoms is not necessary in this case.  The claims file contains sufficient statements of the Veteran, employment records, a lay statement, and clinical records for the Board to adjudicate the claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Migraines

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  A noncompensable rating is for assignment when there are less frequent attacks than that which would warrant a 10 percent rating.  The rating criteria do not define "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  

Analysis

The Veteran is service-connected for tension headaches evaluated as noncompensable, effective from August 1, 2007.  The Veteran's tension headache disability is rated as migraine headaches.  In July 2010, the Veteran filed a claim for an increased rating.  

Prior to February 6, 2014

A compensable rating is warranted when the Veteran has characteristic prostrating attacks.  Though the Diagnostic Code does not provide a definition for "prostrating", it is clinically defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  The Board finds, for the reasons noted below, that the Veteran's headache disability has not been manifested by prostrating attacks prior to February 6, 2014; thus, a compensable rating is not warranted. 

Associated with the claims file is the Veteran's weekly headache log for several months in 2010 (e.g. approximately March 2010 - October 2010).  It reflects that the Veteran had numerous headaches; however, the evidence is against a finding that they were prostrating.  By the Veteran's own account, the headaches ranged in severity from 1 to a 5 (most severe), with the largest number being a 3 out of 5.  Of the approximate 46 reported headaches, only two were rated as a 5 out of 5 in pain severity (One on March 31, 2010 and the other on July 13, 2010.).  The logs do not note any other symptoms.  The Board acknowledges that the Veteran took over-the-counter medication for his headaches.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Relief from medication is not explicitly contemplated in DC 8100.  In this regard, the Board notes that the Veteran's logs reflect that the medication was not extremely effective for relieved his headaches, and was generally noted to have a scale of 1 or 2 out of 5 in terms of effectiveness, with a 1 being least effective.  Thus, even with non-effective or mildly effective medication, the Veteran's headaches still did not manifest as prostrating.  

The Board has also considered the clinical records which reflect a headache of a 7/10 with vomiting in May 2010 and the Veteran's report that his headaches last a few hours and occur every few weeks. In June 2010, he reported experiencing a headache with severe pain, 8/10, during a social work session and left his appointment early to go to the pharmacy.  In July 2010, he described his headache as a 6/10, or moderate pain.  In September, he described a headache of 8/10 or severe.  In August 2010, he described his headaches as a 7/10 and an 8/10, and an October 2010 headache was noted to be 6/10 or moderate. 

An August 2010 VA examination report reflects that the Veteran reported that he takes Meloxicam 15 mg. daily and has had fair response to treatment for his tension headaches.  It was noted that the headaches prevent shopping, exercise, recreation, traveling, and driving.  And that they cause severe effects on feeding and bathing, and moderate effects on toileting, dressing, and grooming.  The Veteran reported that he had lost one week of time during the past 12 month period due to doctors' visits.  With regard to the listed medication, the Board notes that this same medication and amount was also listed for the Veteran's cervical strain disability; the evidence as a whole, to include other VA records and the Veteran's statements does not support that it was taken for his headaches.  The Board also acknowledges the effects noted; however, the Board finds that these noted effects do not support a finding of prostrating headaches when considered with the record as a whole, to include the Veteran's reported levels of pain, his type of medication to treat the headaches, and the other evidence of record.  

An August 2010 lay statement by S.S., reflects that he had known the Veteran for 13 months.  S.S. stated, as follows:

During that time, he has experienced headaches and back pain causing him to lose productive time at work.  He often takes medication for these ailments.  A few times each week he will go outside to help alleviate the symptoms and to avoid disturbing the workplace. 

The fact that the Veteran goes outside of work to alleviate his headache does not support a finding that they were prostrating as defined by Dorland's.  

2011 records also reflect complaints of headaches, and note that they were described in severity as 3/10, 10/10, and 9/10 (See January, July, and September records.)

In a January 2012 statement, the Veteran reported that he takes ibuprofen and extra strength tylion and over the counter pain medications for headaches. 

A March 2012 TBI VA examination report reflects that the Veteran reported headaches which he treats with Motrin, which controls his pain.  With regard to subjective symptoms, it was noted that is did not interfere with work, instructional activities of daily living, or family or other close relationships.  It was noted that the Veteran "does complain of migraine headaches for which he takes Motrin as needed when experiences the aura prior to the headache and tries to avoid taking time off from work. Says takes off a couple of hours once or twice a month when symptoms worse.  The accompanying headache questionnaire reflects that the Veteran "takes Motrin on a PRN basis with control [sic] the symptoms and he is able to function at work."  The Veteran reported nausea, vomiting, sensitivity to light, and sensitivity to sound.  The examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain. 

A February 2013 progress note from Dr. D. S. reflects that the Veteran felt that his headache frequency and intensity had not changed since July 2011. He reported that he has headaches twice a week which last from three to four hours.  The report further reflects that the Veteran did not have associated photophobia, phonophobia, or nauseas.  The Veteran reported that Advil provided full relief.  The Veteran was offered the possibility of starting on low dose medication, but opted to try biofeedback instead.  Dr. S. noted that the Veteran scored an "8" on MIDAS (the Migraine Disability Assessment Test).  

The MIDAS questionnaire is a tool used to help measure the impact of a patient's headaches on his life.  The questionnaire includes five questions which request a patient to note how many days in the last three months,  the patient, due to headaches, has missed work or school, had his productivity at work reduced by half or more, did not do household work, had household work reduced by half or more, and missed family, social, or leisure activities.  Based on the patient's answers, a MIDAS grade is assigned.  The Veteran's assignment of an "8," as noted by the 2013 clinician, corresponds to "mild disability.

A September 2013 statement from A. B. reflects that the Veteran had used 34 hours of sick leave for tension headaches for 2013, up to that date. He did not provide dates, and did not provide sufficient evidence that the headaches were prostrating. 

The applicable rating criteria link ratings for migraine headaches to the following elements: severity, frequency, and duration.  It is not merely sufficient to demonstrate the existence of a particular frequency of headaches to obtain a higher rating; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of frequent headaches, the preponderance of the evidence is against finding that they were prostrating.  As noted above, "prostrating" is clinically defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  In nonmedical terms, prostrating is defined as lying flat or at full length, to reduce to physical weakness or exhaustion, or to reduce to helplessness. 

Based on the foregoing, the Board finds that the evidence of record, as a whole, is against a finding that the Veteran had prostrating headaches prior to February 6, 2014.  In sum, the majority of his headaches were noted to be less than a 10/10, or less than the most extreme severity, his headaches were described as non-prostrating by a clinician who evaluated the Veteran in 2012, and the 2013 clinician noted the headaches as constituting only a mild disability.  The evidence does not support a finding that, even without medication, his headaches would have been prostrating.  As noted above, the Veteran has reported that his headaches were relieved by over-the-counter medication, and also that they were not relieved with it.  Even when he reported that his headaches were not relieved by medication, their level was not the most severe.

From February 6, 2014

A February 6, 2014 VA clinical record reflects that the Veteran reported a three day headache.  The pain on the date of examination was described as a 4/10.  The Veteran denied any nausea or vomiting, but noted seeing floaters and being sound sensitive.  The examiner recommended a trial of Maxil as abortive therapy and gabapentin at bedtime for headache prophylaxis.  

A Request for Leave or Approved absence reflects that the Veteran requested 8 hours on June 11, 2014 for a tension headache and nausea and reported that he had been given 24 hours bedrest due to a 3 day headache.

The Veteran also requested one hour of leave on August 27, 2014 for a headache, 4 hours on October 27, 2014 for a bad headache and nausea, and 8 hours in February 2015 for a headache.  

In December 2014, the Veteran was treated for both migraine headaches and tension headaches.  It was noted that he had been given Maxalt for his migraines and reported that it does not help at all.  He had been prescribed Robaxin for his tension headaches, but the examiner did not feel that this was the appropriate mediation.  

January 2015 VA TBI clinic consult reflects that the Veteran reported that his headaches are moderate, occur three to four times per week, and last 15 minutes to 8 hours.  He reported that there was no nausea, vomiting, visual changes, or light or noise sensitivity.  A January 2015 primary care pain assessment note reflects that the Veteran reported that his pain was a level 5.  He said it was burning, nagging, throbbing, and that nothing made the pain better.  The Veteran reported that it was difficult to manage his pain. 

A Request for Leave or Approved Absence reflects that the Veteran requested 8 hours of leave on February 12, 2015. 

The Board has considered the severity of the Veteran's reported headaches, and the clinical impression that a prescription medication should be used to control and/or prevent them. Based on the above, and in giving the benefit of the doubt to the Veteran, the Board finds that the Veteran should be awarded a 10 percent, and no higher, rating for headaches from February 6, 2014, and no earlier.  The evidence as a whole, does not support a finding that the Veteran had prostrating attacks which occurred on average once a month, or that he had very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board acknowledges that the Veteran has taken time off of work; however, the hours which he has requested are not close to severe economic inadaptability based on an average 40 hour a week employment. 

Although no clinician has specifically noted the headaches to be prostrating, the Board acknowledged that the Veteran began to miss more work, and began on new prescription medication in February 2014.  

The Board is sympathetic to the Veteran in that he suffers from headaches., and acknowledges his frustration that his disability is rated as noncompensable because his headaches are "not bad enough," for a portion of the rating period on appeal.  Nonetheless, his headache disability does not cause the severity of symptoms required to warrant a compensable rating prior to February 6, 2014, or a rating in excess of 10 percent from that date.

In deciding the above, the Board has given the Veteran the benefit of the doubt where applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria for migraines reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency.  A migraine is a headache which may have associated symptoms such as irritability, nausea, vomiting, photophobia, and an aura. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Veteran's symptoms are considered when rating a disability under DC 8100.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for a dozen disabilities.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate that this is a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.
 
Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence reflects that the Veteran is employed and is able to maintain substantial gainful employment.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.
 

ORDER

An evaluation of 10 percent, and no higher, from February 6, 2014, and no earlier for tension headaches is granted subject to the laws and regulations controlling the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


